DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 4 claims “irregular shaped”. 
It is unclear what the term, “irregular shaped” would be encompass, e.g., any shape except saddle shaped, ring shaped, ball shaped, torus shaped, and prism shaped, etc., and the Specification does not provide any definition of the term. The examiner interprets the term as any shape except saddle shaped, ring shaped, ball shaped, torus shaped, and prism shaped. Clarification is requested.

Further, it is unclear 1 and 4-10 if the %vol of the instant claims are based on the total volume of solely the activated carbon and filler material or total volume of the activated carbon, filler material and other components. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (CN103193301, English translation) in view Puri et al (WO2015044964).
Xia teaches an electrochemical reactor for treating nitrogen containing organic wastewater. 
Xia, beneficial effect, teaches the present invention includes a filler, a cathode plate and an anode plate. The filler is composed of a mixture of activated carbon and magnet particles.
The reaction vessel of the present invention is filled with activated carbon and magnet particles.
Xia, technical solutions, teaches the filler is a mixture of activated carbon particles and magnet particles, wherein the mass ratio of activated carbon and magnet particles is 6:1-36.
Furthermore, the average particle diameter of the activated carbon particles/the average particle diameter of the magnet particles=1±20%.
Under the action of the magnetic field generated by the particles, nitrate ions can smoothly reach the cathode to be reduced, and ammonium ions smoothly reach the anode to be oxidized, achieving the purpose of removing nitrogen and COD from nitrogen-containing organic wastewater.
Magnet particles as taught by Xia reads on the filler material as claimed in claim 1. 

Further, average particle diameter of the magnet particles as taught by Xia reads on ball shaped particles as claimed in claim 1. 
The filler composed of a mixture of activated carbon and magnet particles as taught by Xia reads on the mixture containing no other solid ingredients than the activated carbon catalyst and filler material. 
Xia and the claims differ in that Xia does not teach the exact volume range of the activated carbon and the exact volume range of the magnetic particle as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the exact volume range of the activated carbon and the exact volume range of the magnetic particle taught by Xia overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the
motivation to determine where in a disclosed set of
percentage ranges is the optimum combination of
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Although Xia teaches magnet particles, Xia does not teach a specific type magnet particles. 
Puri, abstract, teaches water purifying compositions based on magnetic nanoparticles decorated activated carbon nanocomposites which display both magnetic character as well as adsorbent characteristics. The addition of adsorbent to impure water containing dye as pollutant enables the fast adsorption of dye leading to discoloration of water whereas magnetic properties facilitates the rapid isolation of pollutant adsorbed nanocomposites powder from the purified water with the aid of a magnet. 
Puri, page 13, teaches the magnetic nanoparticles are selected from the group consisting of ferric oxide (γ-Fe2O3), ferrous-ferric oxide (Fe3O4), cobalt ferrite (CoFe2O4), Ni—Zn ferrite, and Mn—Ni—Zn ferrite.
Cobalt ferrite (CoFe2O4), Ni—Zn ferrite, and Mn—Ni—Zn ferrite as taught by Saini read on a ceramic material or a combination of a ceramic material and a metal as claimed in claim 1. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate cobalt ferrite, Ni—Zn ferrite or Mn—Ni—Zn ferrite as taught by Puri as the magnet particles as taught by Xia as cobalt ferrite, Ni—Zn ferrite or Mn—Ni—Zn ferrite are known to have magnet properties in an activated carbon/ferrite . 

Allowable Subject Matter
Claims 4-10 and 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
US20070261557, paragraph 75 of the PGPUB, teaches sulfur can be impregnated or washcoated onto a preformed activated carbon honeycomb monolith. 
This reference does not teach a catalyst comprising a mixture of between 30% vol. and 60 %vol. of an activated carbon catalyst impregnated with sulfur, between 30 %vol. and 60 %vol. of an activated carbon catalyst impregnated with iron and between 5 %vol. and 40 %vol. of a filler material as claimed in claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	2/22/21